Citation Nr: 0717026	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  03-31 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1977 to 
October 1984.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefit sought on appeal.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefit sought on 
appeal.  The case was remanded in April 2006.


FINDING OF FACT


Headaches are not shown by competent medical evidence to have 
a nexus to service.


CONCLUSION OF LAW


Headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1131, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

There is no issue as to providing an appropriate application 
form or completeness of the application.  Written notice 
provided in October 2001 correspondence fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  The case was 
readjudicated in a January 2007 supplemental statement of the 
case.  September 2006 correspondence  provided notice of the 
type of evidence necessary to establish an effective date for 
the disability on appeal.  Dingness v. Nicholson, 19 Vet. 
App. 473 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the requisite notice was harmless 
error.  In this regard, the content of the October 2001 
correspondence complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The veteran was afforded a meaningful opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, and his claim was readjudicated in 
January 2007.  Hence, the actions taken by VA cured the error 
in the timing of notice, and the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim before adjudication.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to decide this appeal.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Background

The service medical records indicated that the veteran 
complained of headaches on several occasions in conjunction 
with other symptomatology such as cough, congestion, and sore 
throat.  The various diagnoses were colds, strep throat, 
sinusititis, and an upper respiratory infection.  The service 
medical records further indicated that in August 1978 the 
veteran was brought into the emergency room after being hit 
over the head by an unknown object.  X-ray studies were 
within normal limits and the veteran was diagnosed with a 
contusion to the head.  In November 1982, the veteran was 
treated for superficial lacerations to the ear and chin area 
due to a knife blade.  
 
At a January 1998 reserve examination he reported being in a 
motor vehicle accident in 1986 and sustaining head trauma.  

In June 1997, as a condition of employment with WM 
Corporation, the veteran completed an occupational health 
questionnaire and  that he never had severe recurrent 
headaches that required treatment or medical evaluation that 
resulted in lost time from work.  

In January 1999, the veteran reported to Dr. PBA that he had 
a history of headaches.  The veteran further reported and was 
assessed by Dr. PBA in November 1999 with a prior history of 
headaches, not otherwise specified.  

In December 2002, VA medical records indicated the veteran 
complained of a history of headaches since an inservice 
injury.

In May 2003, the veteran was admitted to a VA hospital and he 
reported severe headaches which started on one side of his 
head and traveled down his neck.  The veteran described 
personality changes occurred with these headaches.  

The May 2003 VA admission physical examination noted the 
veteran's report of a history of substance abuse, including 
alcohol, "crack" and powder cocaine, and heroin.  The 
veteran further reported "bad" headaches almost daily.  He 
denied a history of recent head injury, blackouts and 
delirium tremens (DTs).  The examiner reported the veteran's 
physical examination was essentially within normal limits.

In September 2006, the veteran underwent a VA neurological 
examination.  The claims file and medical records were 
available and reviewed.  The veteran reported that his 
headaches began in 1981 and became worse in 1982 after he was 
"stabbed in the head."  The veteran reported that he had 
been in Beirut fighting.  The veteran reported headaches 
twice a week and the pain was 4 on a scale of 10.  

The veteran underwent a CT scan which revealed minor 
abnormalities.

After reviewing the evidence of record the examiner diagnosed 
the veteran with headaches, and opined that the disorder was 
not due to his military service.  The examiner notated the 
service medical records were negative for treatment for 
headaches.  He was treated for upper respiratory infections 
with headache, but not for a chronic headache disorder.  The 
examiner further noted in 1978, the veteran was treated for a 
head injury with loss of consciousness, no sequelae were 
noted.  He was treated for superficial lacerations to his 
chin and ear with no mention of accompanying head injury or 
headache.  The examiner noted that in a 1988 annual physical 
the veteran reported having had a head injury during a 1986 
motor vehicle accident without loss of consciousness.  



Criteria

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from any injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The veteran's service medical records do indicate complaints 
of headaches, however, the complaints were in conjunction 
with symptoms such as sore throat and cough, and with 
diagnoses of upper respiratory infections and sinusitis.  
There were no complaints, treatment, or diagnosis of a 
chronic headache condition during service.  

The veteran indicates that he believed the origin of his 
headaches was when he was "stabbed in the head."  Medical 
records show that the veteran suffered superficial 
lacerations in service, and the September 2006 VA examiner 
notated that there were no complaints of headache or head 
injury when this incident occurred.  The VA examiner further 
opined that the headaches were not related to service and 
noted the veteran reported a postservice motor vehicle 
accident during which he sustained a head injury.

The record also reflects a considerable length of time 
between the veteran's separation from service and his initial 
diagnosis of a chronic headache dsiroder.  Given the length 
of time between the veteran's active duty and the post 
service diagnosis of headaches in 1999 by Dr. PBA, 
approximately fifteen years after service, the preponderance 
of the competent evidence of record is against finding a 
continuity of objectively verifiable symptomatology.  
38 C.F.R. § 3.303(d); Maxson v. West, 12 Vet. App. 453 (1999) 
(Service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.)

Since the preponderance of the competent evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 
Therefore, service connection for headaches must be denied.


ORDER


Entitlement to service connection for headaches is denied


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


